        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   UNITED STATES OF AMERICA,
        Plaintiff,

          v.                                              No. 3:17-cr-00150 (VAB)

   ALEXANDER PENA,
       Defendant.


        RULING AND ORDER ON MOTION FOR COMPASSIONATE RELEASE

        Alexander Pena (“Defendant”) has moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). Mot. for Reduction of Sentence Under First Step Act: Compassionate Release,

ECF No. 641 (Dec. 18, 2020) (“Def.’s Mot.”); Mem. in Supp. of Mot. for Reduction of Sentence

Under First Step Act: Compassionate Release, ECF No. 642 (Dec. 18, 2020) (“Def.’s Mem.”).

        The United States (the “Government”) opposes his motion. Gov’ts Mem. in Opp’n to

Def.’s Mot. for Compassionate Release, ECF No. 652 (Jan. 19, 2021) (“Gov’t Opp’n”).

        For the reasons set forth below, Mr. Pena’s motion for compassionate release is

GRANTED.

        Mr. Pena’s term of imprisonment is reduced to TIME SERVED, followed by a period of

four (4) years of supervised release, to be served in home incarceration for thirty (30) days, after

which, if successfully completed, he may be eligible for home detention or curfew, until

September 2, 2022. Mr. Pena shall be released from Bureau of Prisons custody by February 12,

2021, in accordance with the terms of this Order.

   I.      BACKGROUND

        On July 12, 2017, a grand jury returned a multi-count indictment against Mr. Pena and

thirteen co-conspirators. Indictment, ECF No. 14 (July 12, 2017). The indictment charged Mr.


                                                 1
         Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 2 of 18




Pena with one count for conspiracy to distribute and to possess with intent to distribute heroin and

fentanyl in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i), 841(b)(1)(A)(vi), and 846, id.

¶¶ 1-6; a second count for possession with intent to distribute and distribution of heroin in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2, id. ¶ 9; a third count for possession

with intent to distribute and distribution of heroin in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C), id. ¶ 10; a fourth count for possession with intent to distribute heroin and cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), id. ¶ 32; and a fifth count for

possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 924(c)(2), id. ¶ 33. At the time of Mr. Pena’s involvement in the conspiracy,

he was on federal supervised release as a result of a prior conviction in the United States District

Court for the Northern District of New York, supervision which had been subsequently transferred

to this District. See Probation Transfer of Jurisdiction, United States v. Pena, No. 3:16-cr-00171-

VAB-1, ECF No. 1 (Sept. 14, 2016).

       On December 9, 2019, Mr. Pena pled guilty to a lesser included offense of Count One of

the Indictment, conspiracy to distribute and to possess with intent to distribute 100 grams or more

of heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(i), and 846. Plea Agreement, ECF

No. 450 (Dec. 9, 2019).

       On March 6, 2020, the United States Probation Office submitted a report of violation of

supervised release based on Mr. Pena’s involvement in the drug conspiracy during his time in

supervision. Report on Violation of Supervised Release, Pena, No. 3:16-cr-00171-VAB-1, ECF

No. 7 (Mar. 6, 2020).

       On March 10, 2020, the Court sentenced Mr. Pena to a term of imprisonment of 75 months,

a term of supervised release of four years, and a special assessment of $100.00. Min. Entry, ECF




                                                  2
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 3 of 18




No. 501 (Mar. 10, 2020); J., ECF No. 507 (Mar. 12, 2020).

       The same day, the Court revoked Mr. Pena’s supervised release and sentenced him to an

additional 12 months of imprisonment for violating his conditions of release, to run consecutive to

his 75-month term in the underlying offense. Min. Entry, Pena, No. 3:16-cr-00171-VAB-1, ECF

No. 9 (Mar. 10, 2020); Corrected Order, id., ECF No. 10-1 (Mar. 11, 2020).

       On December 18, 2020, Mr. Pena moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Def.’s Mot; Def.’s Mem.

       On January 19, 2021, the Government opposed Mr. Pena’s motion. Gov’t Opp’n.

       The same day, this Court held a telephonic hearing on the motion. Min. Entry, ECF No.

656 (Jan. 19, 2021).

       On January 22, 2021, Mr. Pena filed a supplemental memorandum in support of his motion.

Def.’s Reply Mem. in Supp. of Mot. for Reduction of Sentence Under First Step Act:

Compassionate Release, ECF No. 653 (Jan. 22, 2021) (“Def.’s Suppl. Mem.”).

       The same day, Mr. Pena filed a motion for compassionate release in his companion docket,

arguing that the Court should consider relief as to both the sentence resulting from Mr. Pena’s

underlying offense and the sentence resulting from his supervised release violation in a

consolidated manner, and incorporating by reference arguments made in his original motion for

release. Mot. for Reduction in Sentence Under First Step Act: Compassionate Release, Pena, No.

3:16-cr-00171-VAB-1, ECF No. 16 (Jan. 22, 2021) (“Def.’s Second Mot.”). Also, that same day,

the Court gave the Government until January 29, 2021, to file any response to the motion. Order,

id., ECF No. 17 (Jan. 22, 2021).

       On January 29, 2021, on this docket, the Government filed a supplemental memorandum

in opposition to Mr. Pena’s motion for compassionate release. Gov’t Suppl. Mem. in Opp’n to




                                                3
           Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 4 of 18




Def.’s Mot. for Compassionate Release, ECF No. 660 (Jan. 29, 2021) (“Gov’t Suppl. Opp’n”).

          On February 8, 2021, Mr. Pena filed a second supplemental memorandum in support of his

motion. Reply Mem. in Supp. of Mot. for Reduction of Sentence Under First Step Act:

Compassionate Release, ECF No. 665 (Feb. 8, 2021).

   II.       STANDARD OF REVIEW

          A court may modify a term of imprisonment on compassionate release grounds in two

circumstances: (1) “upon motion of the Director of the Bureau of Prisons [(“BOP”)];” or (2) “upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . .” 18 U.S.C. § 3582(c)(1)(A); see also United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020) (“In December 2018, as part of the First Step Act, Congress worked a change to

th[e] rule of long standing” that a court could only modify a sentence upon motion from the Bureau

of Prisons. “A court may now consider a motion for compassionate release made by a defendant

who has exhausted his administrative remedies by petitioning the Director of the BOP to make

such a motion, assuming the Director fails to act on the inmate’s request within thirty days.”).

          A court may only grant such a modification if it finds that “extraordinary and compelling

reasons warrant” release. 18 U.S.C. § 3582(c)(1)(A). In determining whether to grant a motion to

modify a sentence, a court must also consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3582(c)(1)(A).

   III.      DISCUSSION

          Section 3582(c)(1)(A) authorizes courts “to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before [the court] in motions for




                                                  4
          Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 5 of 18




compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“Neither

Application Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits

the district court’s discretion.”); see United States v. Gonzalez, No. 3:15-cr-00223 (MPS), 2020

WL 5793304, at *1 (D. Conn. Sept. 29, 2020) (slip op.) (“[B]ecause [Mr.] Gonzalez – and not the

[BOP] – brings the instant motion, [the Court is] not bound by the Sentencing Commission’s

outdated policy statement applicable to Section 3582(c)(1)(A) . . . , which the Second Circuit

recognized as only applying to motions for sentence reduction brought by the BOP.”) (citing

Brooker, 976 F.3d at 230) (internal citations omitted).

        Mr. Pena argues that extraordinary and compelling reasons for release exist because he has

“serious known risk factors for an adverse result if he becomes infected with COVID-19,” Def.’s

Mem. at 15 (emphasis omitted), specifically that he is “obese,” id., and that he has “essential

(primary) hypertension, or high blood pressure,” id. at 16. He argues that these conditions put him

at “a significantly greater risk of severe complications if he contracts COVID-19.” Id. at 17. He

argues that at the time of filing the motion, there were 97 active inmate cases of COVID-19 at his

facility, Danbury Federal Correctional Institution (“FCI Danbury”).1 Id. at 13.

        With respect to the § 3553(a) factors, Mr. Pena argues that “the overriding factor . . . that

was not present at the time of sentencing is the COVID-19 pandemic, the serious risk it presents

to a person in Pena’s condition, the harsh conditions he has faced, and the fact that programming

has either been precluded or limited” in BOP facilities. Id. at 18. Mr. Pena argues that at FCI

Danbury, programming is particularly limited, and that though he is enrolled in the RDAP

program, recommended in his Presentence Report, it may not be possible for Mr. Pena to complete



1
 As of the date of this Order, there were two active inmate cases, and zero active staff cases, of COVID-19 at FCI
Danbury. See Bureau of Prisons (“BOP”), COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited
Feb. 9, 2021).


                                                        5
         Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 6 of 18




the program before his release given the difficulties posed by COVID-19. Id. at 22. He argues

further that during his time in custody, he has had no disciplinary infractions, and while

incarcerated at his previous facility, he took several courses, including those pertaining to anger

management and substance abuse, all of which he argues weighs in favor of release. Id. at 21. He

also notes that he has already “served the majority of his sentence, and if he is likely to receive the

significant programming that will help him to reintegrate into society, that is not likely to be in

BOP custody,” and suggests that he would be “more likely to be able to participate in needed

counseling, on a consistent basis, on supervised release.” Id. at 24. Specifically, Mr. Pena notes

that his release date is September 2, 2022, and he “would be eligible for a halfway house September

2, 2021, due to his participation in the RDAP program.” 2 Def.’s Suppl. Mem. at 3. He proposes

release to the home of his cousin in Hartford, Connecticut. Def.’s Mem. at 24.

        The Government opposes Mr. Pena’s motion. Gov’t Opp’n. The Government does not

object to Mr. Pena’s claims that he is obese or suffers from hypertension, or that those conditions

place him at greater risk of severe illness should he contract COVID-19, but instead argues that

Mr. Pena has not shown extraordinary and compelling reasons for release because “there is no

indication that FCI Danbury is not able to appropriately care for and manage [Mr.] Pena’s medical

conditions and help keep him safe.” Gov’t Opp’n at 17; see also id. at 6-8 (outlining the BOP’s

efforts to safeguard inmates and their plan to roll out vaccinations); Gov’t Suppl. Opp’n at 2-3

(specifically discussing infection control practices and vaccination rollout plans at FCI Danbury).

        The Government instead focuses its opposition primarily on the § 3553(a) factors. Gov’t

Opp’n at 9-16. The Government argues that the circumstances of Mr. Pena’s underlying offense,



2
 Though the Government states in its opposition that Mr. Pena is scheduled for release on September 2, 2023, Gov’t
Opp’n at 2, the BOP’s website identifies Mr. Pena’s release date as September 2, 2022. Bureau of Prisons, Inmate
Locator, https://www.bop.gov/inmateloc/ (last accessed Feb. 9, 2021).


                                                        6
         Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 7 of 18




including that he was “directly involved in acquiring, processing, packaging and selling kilogram

quantities of heroin and fentanyl,” id. at 10; “was a significant member of th[e] [drug conspiracy],”

which was responsible for distributing “extremely large quantities” of “incredibly addictive and

destructive opioids that have destroyed” many lives, id. at 12; and “was involved in [the drug

conspiracy] over a lengthy period of time,” id., weighs against release.

       The Government also argues that Mr. Pena’s history and characteristics do not support a

sentence reduction. Id. at 12-15. The Government concedes that Mr. Pena has “held a number of

lawful jobs,” “has no apparent mental health issues,” and “has been in a long-term relationship.”

Id. at 12-13. The Government, however, also notes that Mr. Pena has a prior history of criminal

activity, including a charge of transporting unstamped cigarettes across state lines, for which he

was sentenced to one year’s imprisonment, id. at 13 (citing Presentence Report, ECF No. 491 ¶ 35

(Feb. 21, 2020) (“PSR”)); a charge of “[f]alse [p]retense,” id. (citing PSR ¶ 40); a charge of driving

with a suspended license, id. (citing PSR ¶ 41); and a charge of unlawful transportation of an alien

within the United States, for which he was sentenced to time served and two years of federal

supervised release, id. (citing PSR ¶ 36). In the Government’s view, the fact that Mr. Pena

participated in the underlying drug conspiracy while on supervised release also weighs against

release. Id. at 13-14.

       The Government also argues that Mr. Pena has already received a “huge break” in his

sentence, as the Court’s sentence was significantly below the Guidelines range, id. at 14, and that

it is necessary for Mr. Pena to serve his full sentence to reflect the seriousness of the offense and

avoid unwarranted sentence disparities between himself and other similarly-situated defendants.

Id. at 14-15. Finally, the Government argues that Mr. Pena remains a danger to the community, as

there is “a significant risk that [he] will return to fentanyl and heroin trafficking,” which the




                                                  7
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 8 of 18




Government argues can be committed even while on home confinement through technology. Id.

at 15-16.

       The Court will address each of the relevant factors in turn.

               1. Exhaustion

       Normally, under 18 U.S.C. § 3582(c)(1)(A), a court may not modify or reduce a

defendant’s sentence on that defendant’s motion when the defendant has not exhausted his

administrative remedies by either (1) appealing a failure of the BOP to bring such a motion on the

defendant’s behalf or (2) the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility.

       As some courts in this District have observed, “[e]ven where exhaustion is seemingly

mandated by statute . . ., the requirement is not absolute.” United States v. Perez, 451 F. Supp. 3d

288, 291 (S.D.N.Y. 2020) (quoting Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019)).

Moreover, “[a]lthough the Second Circuit has not addressed this issue, [d]istrict [c]ourts in this

Circuit have also concluded that the Government can waive or forfeit exhaustion,” interpreting the

exhaustion requirement not as a jurisdictional rule, but a claims-processing rule. United States v.

Tyson, No. 3:13-cr-002 (MPS), 2020 WL 3451694, at *2 (D. Conn. June 24, 2020) (citing United

States v. Russo, No. 16-CR-441 (LJL), 2020 WL 1862294, at *4-5 (S.D.N.Y. Apr. 14, 2020) (“The

exhaustion requirement in Section 3582(c) is therefore properly understood as a claim-processing

rule . . . . [O]ne key consequence of the section not being jurisdictional is that the Government can

waive the affirmative defense of exhaustion.”); United States v. Gonzalez, No. 3:17-cr-00062

(JAM), 2020 WL 2079110, at *7 (D. Conn. Apr. 30, 2020) (indicating that, “if the Government

decides to waive any objection to the exhaustion requirements,” the Court would rule on the merits

of the motion).




                                                 8
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 9 of 18




       Neither Mr. Pena nor the Government discuss the exhaustion requirements in their briefing.

The Court therefore “need not decide in this case whether [Mr. Pena] has exhausted his

administrative remedies, or whether he is excused from doing so, because the Government has

forfeited the issue.” Tyson, 2020 WL 1862294, at *5.

       Accordingly, as the Government has not argued that Mr. Pena failed to exhaust his

administrative remedies or that exhaustion is otherwise a barrier to relief, the Court continues on

to the merits of Mr. Pena’s motion.

                2. Extraordinary and Compelling Reasons

       Since the outbreak of the COVID-19 pandemic, numerous courts within this Circuit have

held that a defendant’s pre-existing health conditions in combination with the increased risks of

COVID-19 in prisons constitute “extraordinary and compelling reasons” warranting relief. See,

e.g., United States v. Delgado, 457 F. Supp. 3d 85, 89 (D. Conn. Apr. 30, 2020) (granting

compassionate release where the defendant had a BMI of 40.2, finding that his “severe obesity and

sleep apnea put him at increased risk should he contract COVID-19”); United States v. Daugerdas,

-- F. Supp. 3d --, 2020 WL 2097653, at *3 (S.D.N.Y. 2020) (defendant serving a 180-month term

of imprisonment and incarcerated at a facility with no reported cases of COVID-19; the district

court found that his underlying health conditions—Type II diabetes, obesity, hypertension, and

high cholesterol—and the risk of COVID-19 in prisons generally constituted an extraordinary and

compelling reason, but did not ultimately grant compassionate release); United States v. Morales,

No. 3:19-cr-121 (KAD), 2020 WL 2097630, at *3 (D. Conn. May 1, 2020) (slip op.) (recognizing

district courts have found that “[a]sthma is a condition that places a person at increased risk for

serious complications, or even death, if the person contracts COVID-19[,]” and “creates a[n]

extraordinary and compelling reason for sentence reduction”); United States v. McCarthy, 453 F.




                                                9
       Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 10 of 18




Supp. 3d 520, 527 (D. Conn. 2020) (“[Mr.] McCarthy is 65 years old and suffers from COPD,

asthma, and other lung-related ailments . . . . The defendant’s age and medical condition, taken in

concert with the COVID-19 public health crisis, constitute an extraordinary and compelling reason

to reduce [Mr.] McCarthy’s sentence.”).

       Mr. Pena argues that his obesity and hypertension place him at “significantly greater risk

of severe complications if he contracts COVID-19.” Def.’s Mem. at 17. He argues that these

conditions, coupled with evidence of numerous infections at FCI Danbury, amount to

extraordinary and compelling reason for a sentence reduction. Id. at 19-20 (citing United States v.

Hill, No. 3:19-cr-00038 (JAM), 2020 WL 2542725 (D. Conn. May 19, 2020)).

       The Government does not dispute that Mr. Pena suffers from obesity or hypertension, or

that these factors place him at greater risk of suffering severe illness should he contract COVID-

19, but instead argues that “there is no indication that FCI Danbury is not able to appropriately

care for and manage [his] medical conditions.” Gov’t Opp’n at 17.

       As courts in this District have recognized, the CDC guidelines make clear that obesity

places defendants at heightened risk of severe complications were they to contract COVID-19.

See, e.g., United States v. Newton, No. 3:18-cr-0022-8 (VLB), 2020 WL 6784267, at *5 (D. Conn.

Nov. 18, 2020) (“The Court acknowledges that Mr. Newton’s obesity, which is marginal, places

him at a heightened risk of severe complications were he to contract the virus.”); United States v.

Davila, No. 16-cr-00185 (MPS), 2020 WL 6499562, at *2 (D. Conn. Nov. 5, 2020) (slip op.) (“As

the Government concedes, . . . [the defendant’s] obesity places him at increased risk of severe

illness from COVID-19 under the CDC guidelines.” (internal citation omitted)); see also People

With Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Feb. 3, 2021) (listing “obesity




                                                10
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 11 of 18




(body mass index [BMI] of 30 kg/m2 or higher but < 40 kg/m2)” as a condition that puts “[a]dults

of any age . . . at increased risk of severe illness from the virus that causes COVID-19”).

       As to Mr. Pena’s hypertension, courts in this District, and other courts in this Circuit, have

held that hypertension, combined with the COVID-19 pandemic, may constitute extraordinary and

compelling reasons for release, especially when accompanied by other medical conditions. See

United States v. Sedge, No. 16-cr-537 (KAM), 2020 WL 2475071, at *3 (E.D.N.Y. May 13, 2020)

(“Given that the defendant is over 50 and has demonstrated existing medical conditions that would

place him into a high-risk category including hypertension, hyperlipidemia, and coronary artery

disease, defendant has demonstrated that he is at a higher risk for suffering life threatening

complications from COVID-19.”); United States v. Pena, 459 F. Supp. 3d 544, No. 15-cr-551

(AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (defendant had hypertension and

hyperlipidemia, and the district court recognized the heightened risk hypertension poses); United

States v. Scparta, -- F. Supp. 3d --, No. 18-cr-578 (AJN), 2020 WL 1910481, at *9 (S.D.N.Y. Apr.

20, 2020) (defendant suffered from “hypertension, sleep apnea, high blood pressure, and high

cholesterol” and the court recognized that the CDC “has identified hypertension as a comorbidity

that increase the likelihood of serious risk from COVID-19”); United States v. Sawicz, 453 F.

Supp. 3d 601, 605 (E.D.N.Y. 2020) (finding that, where a defendant suffered only from

hypertension, “the COVID-19 pandemic, combined with [the defendant’s] particular vulnerability

to complications from COVID-19 . . . constitutes an ‘extraordinary and compelling reason’ for his

release”). Additionally, this Court has, and at least several other courts have, granted

compassionate release to defendants with on the basis of hypertension alone. See, e.g., United

States v. Chesney, No. 3:18-cr-257 (VAB), ECF No. 53 at 6 (D. Conn. May. 20, 2020) (“Ms.

Chesney’s hypertension places her in a higher risk category for COVID-19 complications, should




                                                11
         Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 12 of 18




she contract the virus.”); United States v. Salvagno, 456 F. Supp. 3d 420, 433, 446 (N.D.N.Y.

2020) (finding on reconsideration that the court did not err in granting compassionate release

where the movant’s hypertension was “mild” and “controlled,” and the movant did not have

“pulmonary hypertension,” because of the “well-established correlation between hypertension and

severe manifestations of COVID-19, and the substantial chorus of experts who have found that

there is a causal relationship”); United States v. Robinson, No. 3:10-cr-261, 2020 WL 4041436, at

*5 (E.D. Va. July 17, 2020) (rejecting the Government’s argument that the movant’s hypertension

was “controlled”).

        Also relevant to the Court’s inquiry is the status of COVID-19 infections at FCI Danbury.

See United States v. Colon, No. 3:17-cr-48 (SRU), 2020 WL 6049215, at *7 (D. Conn. Oct. 12,

2020) (observing that “in determining whether ‘extraordinary and compelling reasons’ warrant a

prisoner’s early release, courts routinely consider the status of coronavirus infections at the

particular institution where the defendant is housed,” and collecting cases). While there are

currently two active inmate cases at FCI Danbury, and the Government has thoroughly explained

infection control procedures in place at the facility,3 see Gov’t Suppl. Opp’n at 2-3, 186 inmates –

over one-quarter of FCI Danbury’s total inmate population – have contracted and recovered from

COVID-19 over the course of the pandemic, and one inmate has died. See Bureau of Prisons,

COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed Feb. 9, 2021) (also

noting that 80 staff members had contracted and recovered from the virus); Bureau of Prisons,

Population Statistics, https://www.bop.gov/mobile/about/population_statistics.jsp (last accessed




3
  While the Government also represents that FCI Danbury has begun to vaccinate its staff and has provided 78
inmates the first dose of the vaccine, and has identified priority levels in which the facility will continue to
administer the vaccine to its population, see Gov’t Suppl. Mem. at 3, the Government does not represent when FCI
Danbury believes it will be able to vaccinate Mr. Pena or others in his priority tier.



                                                       12
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 13 of 18




Feb. 9, 2021) (showing FCI Danbury has a population of 657 inmates). And as recently as several

weeks before the date of this Order, with only one active inmate case at FCI Danbury, at least one

district court has granted compassionate release to a defendant in custody there, “conclud[ing] that,

in tandem, the difficulty of maintaining effective social distancing in the prison setting combined

with the presence of COVID-19 in FCI Danbury favors releasing [the defendant].” United States

v. Doe, No. 1:17-cr-00091-JAW-1, 2020 WL 231209 (D. Me. Jan. 22, 2021) (slip op.).

       While the Court agrees with other courts in this District that, standing alone, “the [current]

COVID-19 case count at FCI Danbury does not establish an ‘extraordinary and compelling’ reason

warranting [Mr. Pena]’s release,” United States v. Petersen, No. 3:16-cr-109 (SRU), 2021 WL

217425, at * (D. Conn. Jan. 21, 2021) (slip op.), the Court does not find that the current low level

of COVID-19 cases at FCI Danbury outweighs the risks Mr. Pena’s obesity and hypertension

present should he contract the virus.

       Accordingly, the Court finds that extraordinary and compelling reasons exist to warrant

Mr. Pena’s release. The Court therefore turns to the Section 3553(a) factors.

                3. Section 3553(a) Factors

       After establishing that extraordinary and compelling reasons exist, “Section 1B1.13 of the

Guidelines further provides that a court may reduce a term of imprisonment only if the court

determines that ‘[t]he defendant is not a danger to the safety of any other person or to the

community[,]’[ ] and only after considering the factors listed in 18 U.S.C. [§] 3553(a).” McCarthy,

453 F. Supp. 3d at 526.

       Mr. Pena argues that “the overriding factor under § 3553(a) that was not present at the time

of sentencing is the COVID-19 pandemic, the serious risk it presents to a person in [Mr.] Pena’s

condition, the harsh conditions he has faced, and the fact that programming has either been




                                                 13
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 14 of 18




precluded or limited.” Def.’s Mem. at 18. He argues that his up-to-date history and characteristics

reflect his rehabilitation and support his reduced sentence, and that his “conduct while in prison,”

including his absence of disciplinary infractions while in custody, his completion of several

courses, including “Adjustment to Incarceration, Healthy Relationships and Anger Management

& Substance Abuse Awareness,” “helps to establish that the purposes of punishment have been

adequately met.” Id. at 20-21. He argues that he has “served the majority of his sentence,” and that

“ordering [him] to spend an additional year or a little more in prison or a halfway house, on top of

the time he has already served, will [not] help if the goal is his successful reintegration into

society,” and “suggest[s] that after this time in prison under very harsh conditions without

disciplinary incident, structured supervision will be enough.” Id. at 24. He argues that it is “difficult

to articulate a reasoned principle which would suggest that his sentence has not had a deterrent

effect to this point but would if he served another year.” Def.’s Suppl. Mem. at 3.

        The Government argues that the nature and circumstances of the offense “strongly

support[] [Mr.] Pena serving his full federal sentence.” Gov’t Opp’n at 9. The Government argues

that Mr. Pena was “involved in importing into Connecticut, and selling for profit within

Connecticut, extraordinary quantities of fentanyl and heroin – two incredibly addictive, destructive

and deadly opioids”; that he “was involved in [the] conspiracy on a day-to-day basis over an

extensive time[] period, despite being on federal supervised release”; and “illegally possessed a

firearm, ammunition and narcotics at his residence . . . despite being on federal supervision.” Gov’t

Suppl. Opp’n at 4. The Government argues that this “extremely serious criminal conduct” warrants

“[a] significant prison sentence . . . to reflect the seriousness of the [crimes], as well as to promote

respect for the law and provide just punishment for the offense.” Gov’t Opp’n at 12.

        The Government also argues that Mr. Pena’s history and characteristics, including his




                                                  14
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 15 of 18




criminal history and, particularly, the fact that he committed the underlying offense while on

federal supervised release, weigh against a sentence reduction. Id. at 13-14. The Government also

argues that the fact that Mr. Pena received a below-Guidelines sentence weighs against release, as

any “further reduction would be inconsistent with, and undermine, the sentencing factors” under

§ 3553(a). Id. at 14. Finally, the Government argues that Mr. Pena “has failed to demonstrate that

he is not a danger to the safety of the community,” as the extent of the drug conspiracy in which

Mr. Pena was involved included “incredibly dangerous criminal conduct,” and “[t]here is a

significant risk that [he] will return to fentanyl and heroin trafficking,” even if on home

incarceration. Id. at 15-16.

       On balance – though the Government raises legitimate concerns – the Court disagrees.

       “Courts have found during the coronavirus pandemic that, even where an individual has

medical conditions which make him vulnerable to COVID-19, the individual’s danger to the

community may ultimately outweigh any health concerns and the balance of factors would weigh

against release.” United States v. Belle, 457 F. Supp. 3d 134, 140 (D. Conn. May 5, 2020)

(collecting cases). The Court recognizes that Mr. Pena has a prior criminal history and has

previously violated conditions of supervised release. See PSR ¶¶ 36-43; Gov’t Opp’n at 2, 13. The

Court also recognizes that the nature of the underlying offense, involving a large-scale drug

conspiracy of which Mr. Pena was a part, is undoubtedly serious. Because the “nature and

circumstances” of Mr. Pena’s crimes, particularly his crime of conviction, are “undoubtedly

serious, [this] ‘may weigh against granting compassionate release.’” United States v. De La Cruz,

No. 3:17-cr-150 (VAB), 2020 WL 6193891, at *6 (D. Conn. Oct. 22, 2020) (slip op.) (internal

quotation marks omitted) (quoting United States v. Goins, No. 11-cr-20376, 2020 WL 3064452,

at *6 (E.D. Mich. June 9, 2020)).




                                               15
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 16 of 18




       Other factors, however, weigh in favor of release, even if ever so slightly.

       On the record before the Court, Mr. Pena has received no disciplinary tickets over his

nearly four years in pretrial detention and federal custody. See Def.’s Mem. at 21 (citing PSR ¶ 9).

This blemish-free record, coupled with Mr. Pena’s comprehensive record of prison classes and

participation in a drug rehabilitation program, see id. at 20-21, indicates a “positive behavioral

trend” that weighs in favor of release. United States v. Johnson, No. 3:18-cr-162 (MPS), 2020 WL

4449797, at *4 (D. Conn. Aug. 3, 2020) (slip op.) (granting compassionate release where the

defendant had “not had any disciplinary incidents [in pretrial detention] or in BOP custody” despite

a lengthy criminal history); United States v. Pena, 459 F. Supp. 3d 544, 552 (D. Conn. 2020)

(granting compassionate release where the defendant’s “conduct since the crime,” including

“compli[ance] with the requirements of home detention and electronic monitoring” and having

“not received a single disciplinary infraction while in custody over the past five years,” helped

“convince the Court . . . that he does not now pose a danger to the community”).

       Mr. Pena also is scheduled to be released on September 2, 2022, and likely would be

eligible for a halfway house placement significantly sooner, if he continued participation in the

RDAP program. Def.’s Suppl. Mem. at 3; see Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed Feb. 9, 2021). The significant amount of time Mr.

Pena has already spent in custody, as compared to the amount of time remaining on his sentence,

also weighs in favor of release from a deterrence perspective. See De La Cruz, 2020 WL 6193891,

at *6 (citing United States v. Morales, No. 3:12-cr-164 (JBA), 2020 WL 5369198, at *6 (D. Conn.

Sept. 8, 2020) (slip op.) (granting compassionate release to a defendant who had served over half

of his prison sentence)). Indeed, the Court agrees with Mr. Pena’s argument that “it is difficult to

articulate a reasoned principle which would suggest that his sentence has not had a deterrent effect




                                                16
          Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 17 of 18




to this point,” but would have if he served the relatively minimal time remaining on his sentence.

Def.’s Suppl. Mem. at 3.

          Mr. Pena’s presentence report also notes that he would benefit from various forms of

programming, see PSR ¶¶ 102, programs which have apparently not been available to Mr. Pena

since he has been BOP custody, see Def.’s Mem. at 22 n.45. While not at all preferable, the

challenging circumstances of the day (a raging pandemic and serious health risks to an inmate),

and the absence of meaningful programming for possibly the duration of the term of incarceration,

make release the lesser of two undesirable options. If released to home confinement, Mr. Pena will

be able to receive the substance abuse treatment and testing mandated as a condition of supervised

release set forth in his 2020 Judgment. See J. at 5.

          Therefore, “[a]lthough his criminal history [may] suggest[] that there is no guarantee that

Mr. [Pena] will no longer be a danger to any other person or the community,” the Court finds that

the factors discussed above, as well as “the possible reinstatement of a . . . term of incarceration

for a violation of conditions of supervised release, coupled with the threat of the coronavirus,

provides a sufficient basis” to warrant release. United States v. Holmes, No. 3:19-cr-87 (VAB),

2020 WL 4355118, at *4 (D. Conn. June 3, 2020) (slip op.).

          Accordingly, having considered all of these factors as well as those set forth in 18 U.S.C.

§ 3553(a), the Court concludes that they weigh in favor of immediate release.4

    IV.      CONCLUSION

          For the reasons explained above, the motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is GRANTED. Mr. Pena’s term of imprisonment is reduced to TIME SERVED.



4
 This Order applies with equal force and reduces to time served both the 75-month sentence imposed in Mr. Pena’s
underlying criminal case, No. 3:17-cr-00150 (VAB), and the 12-month sentence imposed for Mr. Pena’s violation of
supervised release in the companion docket, No. 3:16-cr-171 (VAB).


                                                      17
        Case 3:17-cr-00150-VAB Document 670 Filed 02/09/21 Page 18 of 18




       It is ORDERED that Mr. Pena be released from Bureau of Prisons custody by February

12, 2021, to begin his four (4)-year term of supervised release, to be served on home incarceration

at the home of Venecia Arcequis, monitored by technology deemed appropriate by the U.S.

Probation Office, for thirty (30) days, after which, if successfully completed, he may be eligible

for home detention or curfew, until his release date on September 2, 2022. All other conditions of

release from his March 10, 2020 Judgment shall remain in effect, including but not limited to

participating in inpatient or outpatient substance abuse treatment and testing, as directed by the

U.S. Probation Office.

       Upon release, Mr. Pena shall get tested for COVID-19, and then self-quarantine for

fourteen (14) days, regardless of the results, unless a positive test result requires another course of

treatment, as directed by medical professionals. If the test is positive, he shall promptly report that

result to the Bureau of Prisons.

       Mr. Pena is ordered to remain strictly on home incarceration, without work privileges, for

thirty (30) days following his release, as to be supervised by the U.S. Probation Office. Following

the expiration of the thirty-day time period, Mr. Pena may move the Court for modification of his

conditions of supervised release.

       SO ORDERED at Bridgeport, Connecticut, this 9th day of February, 2021.

                                                                 /s/ Victor A. Bolden
                                                               Victor A. Bolden
                                                               United States District Judge




                                                  18
